Case 2:15-cv-01366-JRG-RSP Document 631 Filed 06/14/21 Page 1 of 2 PageID #: 46227




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   MARSHALL DIVISION

   PERSONALIZED MEDIA                             §
   COMMUNICATIONS, LLC                            §
                                                  §   Case No. 2:15-cv-01366-JRG-RSP
   v.                                             §
                                                  §
   APPLE, INC.                                    §


              MINUTES FOR INITIAL PRETRIAL CONFERENCE (for Bench Trial)
                HELD BEFORE U. S. DISTRICT JUDGE RODNEY GILSTRAP
                                     June 14, 2021

   OPEN: 01:22 PM                                                     ADJOURN: 02:06 PM


   ATTORNEYS FOR PLAINTIFF:                           See attached

   ATTORNEYS FOR DEFENDANT:                           See attached.

   LAW CLERK:                                         Lee Matalon

   COURT REPORTER:                                    Lori Barnett, CSR, RPR, RMR

   COURTROOM DEPUTY:                                  Andrea Brunson

     TIME                                             MINUTES
   01:22 PM     Court opened.
   01:23 PM     Counsel announced ready for hearing.
   01:24 PM     The Court recognized the parties’ meet and confer efforts held earlier this morning.
                Two categories of exhibits remain to be addressed. Bench trial in this case is scheduled
                for June 22, 2021.
   01:25 PM     Category No. 1: Representative Exhibit DTX 100. Ms. Fisher argued for the Plaintiff.
   01:29 PM     Responsive argument by Mr. Arovas for Defendant.
   01:36 PM     Court carried its ruling re: DTX 100 until after the parties have met and conferred.
   01:37 PM     Category No. 2: Representative Exhibits DTX 585, DTX 1501 and DTX 1502. Mr.
                Martin argued for the Plaintiff.
   01:48 PM     Responsive argument by Mr. Sernel for Defendant.
   01:50 PM     Court admits DTX 585, DTX 1501 and DTX 1502.
   01:52 PM     Re: DTX 100, the parties were given 48 hours to work through the logistics and
                communicate with Court staff re: their meet and confer efforts.
Case 2:15-cv-01366-JRG-RSP Document 631 Filed 06/14/21 Page 2 of 2 PageID #: 46228




     TIME                                            MINUTES
   01:53 PM   The Court heard procedural and logistical concerns from counsel re: (1) time allocations
              for opening and closing statements; (2) designations pertaining to paper deposition
              transcripts; and (3) expedited briefing schedule.
   02:03 PM   Court will allow each side to submit up to a maximum total of 30 pages of deposition
              testimony.
   02:04 PM   Court directed each party to submit their own Findings of Fact and Conclusions of Law
              following the June 22 bench trial. Counsel may raise the issue of an expedited briefing
              schedule at that time.
   2:06 PM    Court adjourned.




                                               2
